DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner wall of the carrier” of claim 1; “retaining element 150 disposed on the carrier 110” of claim 8 (examiner notes that retaining element is unitary with the third gear and NOT the carrier), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
-“shaft structure”.  Examiner notes that this leads one of ordinary skill in the art to believe this claim refers to the structure of a shaft.  Examiner notes that Applicant uses this phrase synonymously with “hinge”.  Examiner is unsure of the scope of “shaft structure”.  Examiner treats this phrase as a title and does not put patentable weight on this issue.
-“carrier”.  Examiner is unsure of the scope of “carrier”.  Applicant claims it is two protrusions and empty space around the protrusions.  Further, the protrusions “protrude from an inner wall of the carrier”, which has not been pointed out.  Where is the inner wall?  In order to define the empty spaces (“groove” and “receiving space”) the housing must be present.  Examiner is unsure of the scope of “carrier”, and is unsure if “carrier” is same in scope as “housing” 170 of claim 10.  Examiner believes “carrier” is an independent piece that comprises entirely of a protrusion, and is placed within the housing.
-“groove”.  Examiner notes that applicant seems to use this term for an empty space adjacent a protrusion, however “groove” is commonly defined as “long narrow cut or depression”.  Examiner would 
-“configured to move in the receiving space and the groove”.  Examiner is unsure the scope of this “configured to” phrase.  Does applicant intend to limit the shape of the connection shaft?  Does applicant contend to further limit structure of the carrier?  Does applicant intend to limit the size of the gear with relationship to the protrusions?  Examiner believes that this “configured to” phrase means “sized to fit between the protrusions”.

Regarding claim 2: 
-first and second connection shafts are “configured to expand and contract along a first axis”.  Examiner notes that the connection shafts do not change in length, and therefore cannot “expand” OR “contract”.  Further, if the connection shafts DID expand or contract, the expanded position would result in the central gear 140 being disengaged, and therefore the hinge does not function as disclosed.  Examiner is unsure if applicant intends to claim “expand and contract”, OR if applicant intends to claim “move linearly within the housing”.  Sine applicant has claimed and disclosed “expand and contract”, examiner will search for “expanding” mandrels.
-“rotation direction”.  Examiner is unsure what this is.  Examiner assumes, since applicant is comparing this to an axis, that applicant intends “rotation direction” is ALSO an axis.  Examiner assumes this is the “axis of rotation” of the first rotation shaft.

Regarding claims 3 and 4, please see discussion of “expand” or “contract” above.  Examiner will search for these terms, however examiner believes these are not consistent with applicant’s invention.  

Regarding claim 7, applicant claims “alternately arranged”.  Examiner is unsure if applicant intends “alternating” or not.  Examiner is unsure if applicant intends the axes of the gears are perpendicular or not.  Examiner is unsure of the scope of “alternately arranged”.  Examiner contends that since each gear that engages moves in a different direction because they are engaged, they are considered “alternately arranged”.

Regarding claim 8, applicant claims retaining element 150 is BOTH “disposed on the carrier”, which it is not even in contact with, based on figure 3, AND “connected to the third gear”, which examiner notes retaining element 150 is unitary with the third gear 140.  Examiner asks for clarification.  Examiner notes that “disposed on the carrier” and “connected to…a side wall of the carrier” is incorrect, based on both the disclosure and the drawings, particularly figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over 9677308 Chen in view of 2014/0290009 Kasai.

    PNG
    media_image1.png
    333
    469
    media_image1.png
    Greyscale
Regarding claim 1, examiner notes that all claims are rejected “as best understood” in light of the 112b rejections above.  Chen discloses “a shaft structure” (unknown term, please see 112b above), comprising: 
a groove (please see 112b above, examiner assumes usual nomenclature and considers these equivalent to 41, 42 of Chen), a receiving space communicated with the groove (entire space in the groove)
a first mandrel 10 having a first gear 11, a first rotation shaft 12, and a first connection shaft 13 connected to the first gear 11 and the first rotation shaft 12, wherein the first gear 11 is located in a receiving space (between two brackets); and 
a second mandrel 20 having a second gear 21, a second rotation shaft 22 and a second connection shaft 23 connected to the second gear 21 and the second rotation shaft 22, wherein the second gear 21 is configured to move in the receiving space and a groove 32.  
Chen does not disclose a separate carrier with a two protrusions within the groove.
Kasai discloses a hinge with two mandrels, each mandrel having a first gear (at least one protrusion), and a carrier 140 that is placed within a groove 141 of the housing 140, and has two protrusions (149 and 150), one protrusion engages each mandrel for the purpose of retaining the protrusion of the gear in a particular location until a particular force is applied to overcome the friction required to go over the protrusions 149 and 150 into the opposite position ([0089-0090]).  

    PNG
    media_image2.png
    465
    295
    media_image2.png
    Greyscale
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a carrier with a protrusion, as taught by Kasai, to each groove of Chen, in order to perform the function as old and well known in Kasai to require extra force to move between positions.  Examiner contends that this concept (applying a protrusion within a groove of a rotating shaft for the purpose of Kasai) is old and well known, also taught in 442689 Porter, cited in the accompanying 892.  Examiner contends that this additional inclusion to Chen does not affect the form, function, or use, of the device of Chen, but merely provides slight resistance to the initial force to change positions between figures 3 and 4, and vice versa, as is known and common in the art.

Regarding claims 2-4, applicant claims the shafts are “configured to expand and contract”, then claim 3 specifically recites “expand” and claim 4 specifically recites “contract”.  Examiner notes that the invention does not disclose that the gears expand away from each other, as the terms define, but move together in a linear motion.  However, since applicant does not claim THAT movement, examiner searches for the “expand” and “contract” feature.
Regarding claim 2, Chen as modified discloses the “shaft structure” of claim 1, wherein the first connection shaft and the second connection shaft are configured to expand and contract along a first axis (distance between the gears expands along a horizontal axis in figures 3 and 4), wherein the first axis is perpendicular to a rotation direction (assumed to be “axis of rotation”) of the first rotation shaft (as shown in figures 3-4).

Regarding claim 3, please see 112b above.  Chen as modified discloses the “shaft structure” of claim 2, wherein the first rotation shaft is connected to a cover (believed to be “of an electronic device”, 

Regarding claim 4, please see 112b above.  Chen as modified discloses the “shaft structure” of claim 2, wherein the first rotation shaft is connected to a cover (abstract of Chen) the second rotation shaft is connected to a base (abstract of Chen), and the first connection shaft and the second connection shaft “contract” as an angle between the cover and base increases (as best understood, best shown in figures 3 and 4).

Regarding claim 5, Chen as modified discloses the “shaft structure” of claim 1, wherein the first gear and second gear are meshing gears, but does not disclose helical gears.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize helical gears in the place of meshing gears as these are equivalents to serve the same function and purpose of each other.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 6, Chen as modified discloses the “shaft structure” of claim 1, further comprising a third gear 50 meshing with the first gear 11 and second gear 21 (best shown in figures 3 and 4).

Regarding claim 7, Chen as modified discloses the “shaft structure” of claim 6, wherein a rotation direction (unknown term) of the third gear (a rack, and therefore rotation direction is the 

Regarding claim 8, as best understood, Chen as modified discloses the “shaft structure” of claim 6, further comprising a retaining element (51 and 52) connected to the third gear 50 and a side wall of the carrier (element 40 has hole 43 to connect to retaining elements 51 and 52).

Regarding claim 9, Chen as modified discloses the “shaft structure” of claim 1, further comprising a connection element 30 having a first through hole 31 and a second through hole 32, wherein the first rotation shaft penetrate the first through hole, and the second rotation shaft penetrate the second through hole (figure 1).  

Regarding claim 10, Chen as modified discloses the “shaft structure” of claim 1, but does not disclose a housing.   Examiner notes that the housing claimed has no particular structure, has no particular relationship (“wrapping” parts is considered to just be “covering” or “housing” them) to the parts claimed, and is not claimed to perform any mechanical function.  Please see Examiner notes that this is done (a housing is applied to Chen) for the purpose of aesthetics.  See MPEP 2144.04 (I).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Examiner notes that if an interview is desired, applicant is suggested to do so after non-final rejection.  Examiner notes MPEP 713.09 states “interview after final rejection is permitted in order to place the application in condition for allowance”.  Regarding the substance of interviews, applicant Examiner suggests that, to further prosecution, applicant should properly disclose what the “carrier” is, as well as clarify the “expand” and “contract” issue.  Examiner notes that an interview is held before the next response in order to help clarify the intended invention so that the next amendments further prosecution.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY M MORGAN/Primary Examiner, Art Unit 3677